


 
       EXHIBIT 10.40
 
MASTER SERVICE AGREEMENT
 
THIS MASTER SERVICE AGREEMENT (the "Agreement") dated this 19th
 
                                day of September 2018
 
BETWEEN:
 
CLIENT
Investview INC and its Assigns
12 South 400 West
Salt Lake City, UT 84101
(the "Client")
 
&
 
CONTRACTOR
BYOBitcoin LLC
4510 W Guadalupe St Austin, TX 78751
(the "Contractor")
 
CONTROLLER
Mike Boggs
137 Hawthorne Dr
Everett, PA 15537
 
 
[invu8-kbitcoindraft4000.jpg]
 
 

 Page 1 of 26
 

 
 
 
BACKGROUND
1. The Client is of the opinion with due diligence completed that the Contractor
has the necessary qualifications, experience and abilities to provide services
to the Client.
 
2. The Contractor is agreeable to providing such services to the Client on the
terms and conditions set out in this Agreement.
 
3. The Controller’s role is to facilitate the initial business relationship
between Client and Contractor, monitor and maintain obligations brought
henceforth of this agreement and future agreements for the client, otherwise
Client and Contractor shall communicate directly in the normal course of
business. It is solely the responsibility of the Client to compensate the
Controller and ensure that any obligations to Controller are met.
 
4. The purpose of this business arrangement is for Client to be able to provide
its customers, namely, the ability to purchase cryptocurrency mining hardware,
and subsequently provide hosting services for the hardware for the purpose of
cryptocurrency mining (the “Product Package”).
 
5. Client is responsible for accurately advertising the Product Package to its
customers. Contractor is not liable for the content of any advertising or
marketing conducted by Client.
 
6. Client affirms that it engages in reasonable and appropriate compliance
measures given its role as a service provider of financial research and
education services.
 
IN CONSIDERATION OF the matters described above and of the mutual benefits and
obligations set forth in this Agreement, the receipt and sufficiency of which
consideration is hereby acknowledged, the Client and the Contractor
(individually the "Party" and collectively the "Parties" to this Agreement)
agree as follows:
 
1. SERVICES PROVIDED
The Client hereby agrees to engage the Contractor to provide the Client with the
following services (the "Services"):
 
Order, receive, manage, maintain, provide power & internet for all mining rig
equipment ordered through Investview INC and its assigns.
 
Page 2 of 26
 
 

 
 
The Services may be expanded to include additional tasks the parties mutually
agree to from time to time. The Contractor hereby agrees to provide such
Services to the Client.
 
2. TERM OF AGREEMENT
a)
The term of this Agreement (the "Term") will begin on the date of this Agreement
and will remain in full force and effect indefinitely until terminated as
provided in this Agreement.
 
b)
In the event that either Party wishes to terminate this Agreement, that Party
will be required to provide sixty (60) days' written notice to the other Party.
 
c)
In the event that either Party breaches a material provision under this
Agreement, the non-defaulting Party may terminate this Agreement immediately and
require the defaulting Party to indemnify the non-defaulting Party against all
reasonable damages.
 
d)
This Agreement may be terminated at any time by mutual agreement of the Parties.
 
e)
Except as otherwise provided in this Agreement, the obligations of the
Contractor will end upon the termination of this Agreement.
 
3. PERFORMANCE
The Parties agree to do everything necessary to ensure that the terms of this
Agreement take effect and includes but is not limited to the following:
 
a)
Payment is necessary to ensure that devices purchased through the Product
 
Package can be made operational in a proper facility within the given timeline.
 
b)
Once client sells 2,300 (Two Thousand Three Hundred) units of hardware, and the
contractor has received the equivalent payment, the contractor is then required
to build out a dedicated facility and be operational within a maximum of 90
days. This 90-day contractor deadline for hosting does not commence until this
unit of sales requirement has been met by client.
 
c)
If the Client wishes to accelerate the dedicated facility timeline, they may do
so by providing upfront funding assistance in amounts ranging from $25,000.00 to
$100,000.00 enabling the Contractor to begin facility buildout prior to the
2,300unit quantity purchase requirement. Any amounts advanced to Contractor from
Client will be deducted from product package purchases after 2,300 units ordered
are achieved.
 
d)
The Parties agree that plans and design for a mining pool will commence upon the
successful sale and hosting of 8,000 units. At this time, updated timelines will
be provided to Client on a weekly basis as to the date and availability of the
establishment and operation of the pool.
 
Page 3 of 26
 

 
 
e)
The Parties further agree that unless affirmatively stated otherwise, the
contractor will become the exclusive crypto-currency device sales and device
hosting partner to Client and Client’s customers ninety (90) days after the
commencement of the Term. The contractor will give the client a 45-day first
right of refusal after the original 4,800 rigs are sold. for all available new
facilities, and power, a 1,600-unit count per exclusivity at each new specified
facility
 
4. CURRENCY
 
Except as otherwise provided in this Agreement, all monetary amounts referred to
in this Agreement are in USD (US Dollars).
 
5. Payments/ALLOCATIONS
a)
The Client is able to pay the contractor in USD and/or Bitcoin (BTC).
 
b)
Notice of split of payments in different monetary amounts can be provided
verbally.
 
c)
An agreement of how funds will be sent to contractor will be agreed upon during
launch planning.
 
d)
Contractor is required to show proof of purchase for each dispatch of orders to
Investview INC and/or Controller within 72 hours of receiving said payment.
 
6. CONFIDENTIALITY
a)
Confidential information (the "Confidential Information") refers to any data or
information relating to the business of the Client which would reasonably be
considered to be proprietary to the Client including, but not limited to,
accounting records, business processes, and client records and that is not
generally known in the industry of the Client and where the release of that
Confidential Information could reasonably be expected to cause harm to the
Client.
 
b)
The Contractor and Client mutually agree that they will not disclose, divulge,
reveal, report or use, for any purpose, any confidential information which the
Contractor or Client has obtained from the other party, except as authorized by
the Client or as required by law. The obligations of confidentiality will apply
during the term of this Agreement and will survive indefinitely upon termination
of this Agreement.
 
All written and oral information and material disclosed or provided by the
Client to the Contractor under this Agreement is Confidential Information
regardless of whether it was provided before or after the date of this Agreement
or how it was provided to the Contractor.
 
Page 4 of 26
 

 
 
7. OWNERSHIP OF INTELLECTUAL PROPERTY
a)
All intellectual property and related material (the "Intellectual Property")
that is developed or produced under this Agreement, will be the property of the
Contractor. The Client is granted a non-exclusive limited-use license of this
Intellectual Property.
 
b)
Title, copyright, intellectual property rights and distribution rights of the
Intellectual Property remain exclusively with the Contractor.
 
8. RETURN OF PROPERTY
Upon the expiration or termination of this Agreement, the Contractor will return
to the Client any property, documentation, records, or Confidential Information
which is the property of the Client.
 
9. CAPACITY/INDEPENDENT CONTRACTOR
In providing the Services under this Agreement it is expressly agreed that the
Contractor is acting as an independent contractor and not as an employee. The
Contractor and the Client acknowledge that this Agreement does not create a
partnership or joint venture between them and is exclusively a contract for
service. The Client is not required to pay, or make any contributions to, any
social security, local, state or federal tax, unemployment compensation,
workers' compensation, insurance premium, profit-sharing, pension or any other
employee benefit for the Contractor during the Term. The Contractor is
responsible for paying, and complying with reporting requirements for, all
local, state and federal taxes related to payments made to the Contractor under
this Agreement.
 
Page 5 of 26
 
 
 



 
10. NOTICE
All notices, requests, demands or other communications required or permitted by
the terms of this Agreement will be given in writing and delivered to the
Parties at the following addresses:
 
 Investview INC
ATTN: Annette Raynor
745 Hope Road
 
Eatontown, NJ 07724
 
BYOBitcoin LLC
 
4510 W Guadalupe St
Austin, TX 78751
 
or to such other address as either Party may from time to time notify the other
and will be deemed to be properly delivered (a) immediately upon being served
personally, (b) two days after being deposited with the postal service if served
by registered mail, or (c) the following day after being deposited with an
overnight courier.
 
11. INDEMNIFICATION
Except to the extent paid in settlement from any applicable insurance policies,
and to the extent permitted by applicable law, each Party agrees to indemnify
and hold harmless the other Party, and its respective directors, shareholders,
affiliates, officers, agents, employees, and permitted successors and assigns
against any and all claims, losses, damages, liabilities, penalties, punitive
damages, expenses, reasonable legal fees and costs of any kind or amount
whatsoever, which result from or arise out of any act or omission of the
indemnifying party, its respective directors, shareholders, affiliates,
officers, agents, employees, and permitted successors and assigns that occurs in
connection with this Agreement. This indemnification will survive the
termination of this Agreement.
 
12. ADDITIONAL CLAUSES
a)
Investview INC and its Assigns will allow an initial 36-month hosting agreement
or multiyear hosting contracts to be fulfilled by Contractor. An example of the
hosting agreement is included as Exhibit B.
 
b)
Contractor maintains ownership of this hosting contract and will continue to
service and honor the contract.
 
c)
Contractor extends the current Product Package price list to Client herein
included as Exhibit A.
 
d)
Client will send funds for weekly Product Package purchases by Clients’
customers to Contractor by Friday by 2 pm Mountain Time of every week per the
amount stated above.
 
Contractor will be required to place the orders within 72 hours of monies/credit
received from the date of monies posted.
 
Page 6 of 26
 
 

 
 
e)
Contractor is extending the Client insurance for the term of the Contractor
hosting agreement. Client will include the price of the upfront insurance
payment in the Product Package purchase and remit to Contractor with all Product
Package purchases.
 
f)
Contractor will be required to open another facility strictly for Investview INC
and it’s Assigns upon the total cumulative purchase of 2,300 packages.
 
g)
Investview INC and its assigns will be allowed to showcase, provide tours, or
events near their specific allocated facility. We require five business days’
notice and approval so that management can be on site.
 
h)
Software will be branded to Investview Inc., its Assigns or as requested.
 
i)
Customer support will be provided for the software by Contractor.
 
j)
Equipment inbound customer support will be provided by Client.
 
k)
Contractor is responsible to collect the accounts receivable from day 61 for all
purchases. Therefore, Client shall provide Contractor with all relevant and
necessary information to assume this invoicing function when it transitions from
Client to Contractor.
 
l)
Client will supply a purchase agreement and hosting agreement to each customer
for the associated purchase.
 
Page 7 of 26
 
 



 
13. MODIFICATION OF AGREEMENT
Any amendment or modification of this Agreement or additional obligation assumed
by either Party in connection with this Agreement will only be binding if
evidenced in writing signed by each Party or an authorized representative of
each Party.
 
14. TIME OF THE ESSENCE
Time is of the essence in this Agreement. No extension or variation of this
Agreement will operate as a waiver of this provision.
 
15. ASSIGNMENT
The Contractor will not voluntarily, or by operation of law, assign or otherwise
transfer its obligations under this Agreement without the prior written consent
of the Client.
 
16. ENTIRE AGREEMENT
It is agreed that there is no representation, warranty, collateral agreement or
condition affecting this Agreement except as expressly provided in this
Agreement.
 
17. ENUREMENT
This Agreement will enure to the benefit of and be binding on the Parties and
their respective heirs, executors, administrators and permitted successors and
assigns.
 
18. TITLES/HEADINGS
Headings are inserted for the convenience of the Parties only and are not to be
considered when interpreting this Agreement.
 
19. GENDER
Words in the singular mean and include the plural and vice versa. Words in the
masculine mean and include the feminine and vice versa.
 
20. GOVERNING LAW
This Agreement will be governed by and construed in accordance with the laws of
the State of Utah.
 
Page 8 of 26
 
 



 
21. SEVERABILITY
In the event that any of the provisions of this Agreement are held to be invalid
or unenforceable in whole or in part, all other provisions will nevertheless
continue to be valid and enforceable with the invalid or unenforceable parts
severed from the remainder of this Agreement.
 
22. WAIVER
The waiver by either Party of a breach, default, delay or omission of any of the
provisions of this Agreement by the other Party will not be construed as a
waiver of any subsequent breach of the same or other provisions.
 
23. DISPUTE RESOLUTION
 
  Page 9 of 26
 



 
Exhibit A
Pricing
 
1.
Contractor pricing for Client hardware purchase is: $480
 
2.
An upfront payment of $90 for provisioning and insurance coverage for the period
equal to 36 months from the day operation commences will be collected and
remitted to Contractor with each hardware purchase.
 
3.
Current hardware being purchased: S9j 14.5T/h
 
4.
Pricing is subject to revision based on market conditions.
 
5.
Client is responsible for collection of 2 (two) months hosting and maintenance
fees for all purchases.
 
6.
Contractor is responsible for the collection of all hosting and maintenance fees
from end user customer from day 61 through to the end of the term.
 
7.
Client is responsible for collection of the shipping fee per each order of
hardware. Client shall remit this amount to Contractor for each order placed.
That cost is currently $100 per unit of hardware.
 
DISCLOSURE: Both parties are aware and understand that these prices may
fluctuate up or down that are not able to be controlled by either party due to
market conditions of several factors.
 
  Page 10 of 26
 

 
 
Exhibit B Enclosure
 
Customer Hosting Agreement
 
Terms of Service
 
Governing Policies & Procedures
 
 
 
 Page 11 of 26
 
 



 
HARDWARE DEVICE SERVICE AGREEMENT
 
 
THIS HARDWARE DEVICE SERVICE AGREEMENT (the “Agreement”) is made effective as of
[September 19, 2018] (the “Effective Date”) by and between BYOBitcoin LLC a
Texas limited liability company with its principal offices located in, Austin TX
(“Seller”), and [Investview, Inc. (“Customer”), collectively, the “Parties”.
 
BACKGROUND
 
A.
Seller has developed certain business practices and / or software applications
embedded in digital currency mining hardware, which Seller makes available to
subscribers for the purpose of providing efficient digital currency mining
services.
 
B.
The Customer wishes to use Seller's service in its current form.
 
C.
Seller has agreed to provide, and the Customer has agreed to purchase and pay
for Seller's service subject to the terms and conditions of this Agreement.
 
D.
Seller provides Customer with a mobile or web app to read and display the data
created by Seller software devices on an “as is” basis without any further
representations or warranties, and may not be held responsible for bugs,
crashes, failures, or anything whatsoever with respect to the operation of its
mobile or web app.
 
E.
Customer understands that Seller is not responsible for the value, exchange
rate, level of difficulty in obtaining, or legal treatment by authorities of,
any digital currency. Customer further understands that publicly available
exchange rates, value rates, difficulty rates, or any other measure of value or
availability for digital currencies fluctuate regularly, and that Seller is not
responsible in any way for these fluctuations and any gain or loss experienced
by Customer as a result of such fluctuations. Customer also understands that
Seller uses a public digital currency mining pool to provide its Services, and
that any individual Customer’s contribution to the currency mining process is
calculated in relation to its pro rata presence within the mining pool, and that
the value of any digital currency mined through such a pool may differ from
publicly available values.
 
F.
47 CFR 15 Notice: Operation of any radio transmission devices related to the
Services provided to Customer is subject to the following two conditions: (1)
Devices may not cause harmful interference, and (2) devices must accept any
interference received, including interference that may cause undesired
operation.
 
G.
The Parties shall attach a proposal or some form of original purchase order to
this Agreement, as Exhibit B, that confirms the basic terms of the Parties’
business arrangement, such as pricing, quantity, monthly payment amount, and
contact information, as set forth in Exhibit A.
 
H.
Customer understands that they are solely responsible for the maintenance of
their digital currency wallet, and any passwords or other account management
features associated with that digital currency wallet. Customer will provide all
necessary information for Seller to securely transfer digital currency to
Customer’s wallet prior to the commencement of any Services on behalf of or for
the benefit of Customer.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties hereto agree as
follows:
 
Page 12 of 26
 



 
AGREED TERMS 1. INTERPRETATION
 
The definitions and rules of interpretation in this clause apply in this
Agreement.
 
Authorized Users: those employees, agents and independent contractors of who are
authorized by the Customer (or Seller on behalf of Customer) to use the Services
and the Documentation; Authorized User may also mean all personnel authorized to
use the Services and Documentation at a single business location.
 
Business Day: any day which is not a Saturday, Sunday or legal holiday in the
United States.
 
Confidential Information: information that is proprietary or confidential and is
either clearly labeled as such, reasonably should be known as confidential, or
identified as Confidential Information throughout this Agreement.
 
Customer Data: the data inputted or generated by the Customer, Authorized Users,
or Seller on the Customer's behalf for the purpose of using the Services or
facilitating the Customer’s use of the Services.
 
Documentation: the document made available to the Customer by Seller either in
hard copy or at byobitcoin-mining.com or such other web address as identified by
Seller to the Customer from time to time which sets out a description of the
Services and the user instructions for the Services.
 
Effective Date: the date set forth in the initial paragraph of this Agreement.
 
Hardware Device: An ASIC cryptocurrency miner is an Application Specific
Integrated Circuitry hardware that is designed to solve one specific algorithm
(SHA256, X11, Scrypt, etc) using electrical energy and computational power by
doing so the hardware is able to produce cryptocurrency (Bitcoin, Litecoin,
Dash, etc).
 
Hardware Device Subscription: The Hardware Device subscriptions purchased by the
Customer which entitle Authorized Users to access and use the Services and the
Documentation in accordance with this Agreement; Customer purchases
Subscriptions based on the number of Hardware Devices in use by Customer.
 
Services: The digital currency mining subscription services provided by Seller
to the Customer under this Agreement, via byobitcoin-mining.com, and or other
software / mobile applications supplied or developed by Seller or any other
website or software or application or hardware devices with embedded software as
provided to the Customer by Seller from time to time, for the purpose of mining
digital currency for use by Customer in the course of its business.
 
Software: the software applications provided by Seller as part of the Services.
 
Software Device: hardware provided by Seller with embedded Software such that
the hardware is functionally devoid of use without the Software.
 
Subscription Fees: the subscription fees payable by the Customer to Seller for
the Device Services.
 
Support Services Policy: Seller's policy for providing support in relation to
the Services as made available herein or such other website address as may be
notified to the Customer from time to time. Support Services generally include
support available during normal business hours
 
Page 13 of 26
 
 



 
2. CHARGES AND PAYMENT
 
a.
The Customer shall pay the Subscription Fees to Seller for the Hardware Device
Services according to the following terms:
 
Effective Date of Services Agreement
1st Day of Equipment Operation
Term of Services Agreement
24 months
Monthly Subscription Price
$90.00
Number of Prepaid Months w/ insurance
2 months
First Payment Due
1 day after the prepaid period ends

 
b.
The Customer shall on the Effective Date provide to Seller valid, up-to-date and
complete payment information, such as ACH or wire transfer information and any
other relevant valid, upto-date and complete contact and billing details and, if
the Customer provides:
 
i.
its approved information to Seller, Seller shall invoice the Customer:
 
ii.
on the Effective Date for the Subscription Fees for payment of the initial
Subscription Term; iii. at least 3 business days prior to each month, or annual
payment due date for the Services, payable with respect to the next Renewal
Period, and the Customer shall pay each invoice within 5 business days after the
date of receipt of such invoice.
 
c.
If Seller has not received payment within 48 hours after the due date, and
without prejudice to any other rights and remedies of Seller:
 
i.
Seller may, without liability to the Customer, disable the Customer’s password,
account and access to all or part of the Services if payment is not received
within 48 hours of a payment due date, and Seller shall be under no obligation
to provide any or all of the Services while the invoice(s) remain unpaid;
 
ii.
In the event of non-payment and suspension or cancellation of the Services,
Seller shall still store Customer data for a period of up to thirty (30) days,
and Customer will be able to reaccess this data and the Services upon payment
and resumption of the Services;
 
iii.
Invoices not paid in full within the 30 days will result in termination of
contract and change in ownership of equipment to Seller as form of payment for
damages occurred by customer defaulting on payment.
 
iv.
All amounts and fees stated or referred to in this Agreement shall be payable in
U.S. dollars.
 
d.
Customer may terminate contract and receive their equipment for a fee of 3
months payment plus shipping. Seller has prepaid for power and this termination
fee will cover the damages.
 
e.
Payments to Seller are non-cancellable and non-refundable
 
 
3. ACCEPTANCE OF TERMS
 
I have read the BYOBitcoin Terms of Service (TOS) document and accept these
terms: ☐
 
Page 14 of 26
 

 
 
I have read the BYOBitcoin Policy & Procedures (P&P) and accept these policies: 
☐
 
I state that that no claims have been made me and fully release the sellers from
claims: ☐
 
IN WITNESS WHEREOF the parties have duly executed this Agreement as of the date
first written above.
 
 
 
 Seller
 Buyer
 
 
 
 
 
 
 Signature: /s/ Devin Blitzer
 Signature: /s/ Ryan Smith

 

 
Name: Name: Kuvera ID #:
 
 
Terms of Service Agreement
 
AGREED TERMS
 
1. INTERPRETATION
 
The definitions and rules of interpretation in this clause apply in this
Agreement.
 
Authorized Users: those employees, agents and independent contractors of who are
authorized by the Customer (or Seller on behalf of Customer) to use the Services
and the Documentation; Authorized User may also mean all personnel authorized to
use the Services and Documentation at a single business location.
 
Business Day: any day which is not a Saturday, Sunday or legal holiday in the
United States.
 
Confidential Information: information that is proprietary or confidential and is
either clearly labeled as such, reasonably should be known as confidential, or
identified as Confidential Information throughout this Agreement.
 
Customer Data: the data inputted or generated by the Customer, Authorized Users,
or Seller on the Customer'sbehalf for using the Services or facilitating the
Customer’s use of the Services.
 
Documentation: the document made available to the Customer by Seller either in
hard copy or at byobitcoin-mining.com or such other web address as identified by
Seller to the Customer from time to time which sets out a description of the
Services and the user instructions for the Services.
 
Effective Date: the date set forth in the initial paragraph of this Agreement.
 
Page 15 of 26
 
 



 
Hardware Device: An ASIC cryptocurrency miner is an Application Specific
Integrated Circuitry hardware that is designed to solve one specific algorithm
(SHA256, X11, Scrypt, etc) using electrical energy and computational power by
doing so the hardware is able to produce cryptocurrency (Bitcoin, Litecoin,
Dash, etc).
 
Hardware Device Subscription: The Hardware Device subscriptions purchased by the
Customer which entitle Authorized Users to access and use the Services and the
Documentation in accordance with this Agreement; Customer purchases
Subscriptions based on the number of Hardware Devices in use by Customer.
 
Services: The digital currency mining subscription services provided by Seller
to the Customer under this Agreement, via byobitcoin-mining.com, and or other
software / mobile applications supplied or developed by Seller or any other
website or software or application or hardware devices with embedded software as
provided to the Customer by Seller from time to time, for the purpose of mining
digital currency for use by Customer in the course of its business.
 
Software: the software applications provided by Seller as part of the Services.
 
Software Device: hardware provided by Seller with embedded Software such that
the hardware is functionally devoid of use without the Software.
 
Subscription Fees: the subscription fees payable by the Customer to Seller for
the Device Subscriptions.
Subscription Term: has the meaning given in clause 15.
Support Services Policy: Seller's policy for providing support in relation to
the Services as made available herein, at byobitcoin-mining.com, or such other
website address as may be notified to the Customer from time to time. Support
Services generally include:
●
Customer service support available during normal business hours
 
●
Remote / virtual technical support for Software Devices
 
●
Warranty assistance for Customer: although Seller works with all Hardware
Devices “as is” and does not provide any warranty for any Hardware Device used
for the Services (whether or not such Hardware Device was also purchased from
Seller), will provide reasonable customer service to assist Customers with any
issues or Hardware Device failures typically covered by a warranty or otherwise
the result of normal wear and tear. For the avoidance of doubt, Seller is not
responsible for making any repairs or incurring any expense whatsoever on behalf
of Customer to maintain or repair any Hardware Device. Notwithstanding the
foregoing, in the event a repair is needed for any Hardware Device, Seller and
Customer will use commercially reasonable efforts to identify a solution which
may include, but is not limited to, the purchase of a new Hardware Device by
Customer, or repairing a Hardware Device at cost to Customer.
 
Virus: anything or device (including any software, code, file or program) which
may: prevent, impair or otherwise adversely affect the operation of any computer
software, hardware, or network, any
 
Page 16 of 26
 
 



 
 telecommunications service, equipment or network or any other service or
device; prevent, impair or otherwise adversely affect access to or the operation
of any program or data, including the reliability of any program or data
(whether by re-arranging, altering or erasing the program or data in whole or
part or otherwise); or adversely affect the user experience, including worms,
trojan horses, viruses and other similar things or devices.
 
2. Clause, schedule and paragraph headings, or errors in any internal references
amongst clauses, paragraphs, or sections of this Agreement, shall not affect the
validity or interpretation of this Agreement.
 
3. A reference to a statute or statutory provision is a reference to it as it is
in force for the time being, taking account of any amendment, extension, or
re-enactment and includes any subordinate legislation for the time being in
force made under it.
 
4. References to clauses and schedules are to the clauses and schedules of this
Agreement; references to paragraphs are to paragraphs of the relevant schedule
to this Agreement.
 
      HARDWARE DEVICE SUBSCRIPTIONS
 
1. Subject to the Customer purchasing the Services in accordance with the other
terms and conditions of this Agreement, Seller grants to the Customer a
non-exclusive, non-transferable right to permit the Authorized Users to use the
Services and the Documentation during the Subscription Term solely for mining
and collecting digital currency.
 
2. The Customer shall not access, store, distribute or transmit any Viruses, or
any material during its use of the Services that:
 
(a)
is unlawful, harmful, threatening, defamatory, obscene, infringing, harassing or
racially or ethnically offensive;
 
(b)
facilitates illegal activity;
 
(c)
depicts sexually explicit images;
 
(d)
promotes unlawful violence;
 
(e)
is discriminatory based on race, gender, color, religious belief, sexual
orientation, disability, or any other illegal activity; or
 
(f)
causes damage or injury to any person or property;
 
and Seller reserves the right, without liability to the Customer, to disable the
Customer’s access to any Services that breaches the provisions of this clause.
3. The Customer shall not:
(a)            
except as may be allowed by any applicable law which is incapable of exclusion
by agreement between the Parties:
 
 
Page 17 of 26
 
 



 
(i) and except to the extent expressly permitted under this Agreement, attempt
to copy, modify, duplicate, create derivative works from, frame, mirror,
republish, download, display, transmit, or distribute all or any portion of the
Software and/or Documentation (as applicable) and/or Services in any form or
media or by any means; or
 
(ii) attempt to reverse compile, disassemble, reverse engineer or otherwise
reduce to humanperceivable form all or any part of the Software; or
 
(b)
access all or any part of the Services and Documentation in order to build a
product or service which competes with the Services and/or the Documentation; or
 
(c)
use the Services and/or Documentation to provide services to third parties; or
 
(d)
license, sell, rent, lease, transfer, assign, distribute, display, disclose, or
otherwise commercially exploit, or otherwise make the Services and/or
Documentation available to any third party except the Authorized Users; or
 
(e)
attempt to obtain, or assist third parties in obtaining, access to the Services
and/or
 
Documentation, other than as provided under this clause 2; or
(f)
prohibit the transmission of data or signals, or interfere with transmission,
required for effective hardware or software functioning, whether or not owned or
licensed by Customer.
 
4. The Customer shall use all reasonable efforts to prevent any unauthorized
access to, or use of, the Services and/or the Documentation and, in the event of
any such unauthorized access or use, promptly notify Seller.
 
5. The rights provided under this clause 2 are granted to the Customer only and
shall not be considered granted to any subsidiary or holding company of the
Customer.
 
SERVICES
 
1. Seller shall, during the Subscription Term, provide the Services and make
available the Documentation to the Customer on and subject to the terms of this
Agreement.
 
2. Seller shall use commercially reasonable efforts to make the Services
available 24 hours a day, seven days a week, except for: - If maintenance is
required, they will try to reboot, if that doesn’t work, customer will be
contacted.
 
(a) planned maintenance carried out during the maintenance window of 12am
(Midnight) to 4:00 am Central time - in the event of planned maintenance, Seller
will use commercially reasonable efforts to notify Customer of such planned
maintenance; and
 
(b) unscheduled maintenance performed outside Normal Business Hours, provided
that Seller has used reasonable efforts to give the Customer at least one
business day of notice in advance, if possible.
 
3.
Seller will, as part of the Services and at no additional cost to the Customer,
provide the Customer with Seller’s standard customer support services during
Normal Business Hours.
 
Page 18 of 26
 
 



 
4.
CUSTOMER DATA
 
1. The Customer shall own all rights, title and interest in and to all of the
Customer Data and shall have sole responsibility for the legality, reliability,
integrity, accuracy, and quality of the Customer Data. Customer possesses sole
responsibility for the use of Customer Data, including decisions made or actions
taken in reliance upon such data. Customer Data is not digital currency.
 
2. Seller is not responsible for storing or maintaining any Customer Data. In
the event of any loss or damage to Customer Data, the Customer's sole and
exclusive remedy shall be for Seller to use reasonable commercial efforts to
assist customer through customer service protocol. Seller shall not be
responsible for any loss, destruction, alteration or disclosure of Customer Data
caused by any third party (except those third parties sub-contracted by Seller
to perform services related to Customer Data maintenance or back-up).
 
3. Seller shall, in providing the Services, comply with all other relevant
policies relating to the privacy and security of the Customer Data available at
byobitcoin-mining.com or written upon such documentation that may be furnished
to Customer and may be amended from time to time by Seller in its sole
discretion.
 
4. If Seller processes any personal data information or payment information on
the Customer’s behalf when performing its obligations under this Agreement, the
Parties agree that:
 
(a) Seller shall process the personal data information only in accordance with
the terms of this Agreement, relevant laws if applicable, such as GDPR or KYC
laws, and any lawful instructions reasonably given by the Customer from time to
time; and
 
(b) each Party shall take appropriate technical and organizational measures
against unauthorized or unlawful processing of the personal data information or
its accidental loss, transmission, destruction, or damage.
 
  SELLER'S OBLIGATIONS
 
1. Seller states that the Services will be performed substantially in accordance
with the Documentation and with reasonable skill and care.
 
2. The statement in clause 6.1 shall not apply to the extent of any
non-conformance which is caused by use of the Services contrary to Seller's
instructions, or modification or alteration of the Services by any party other
than Seller or Seller's duly Authorized contractors or agents. If the Services
do not conform to clause 6.1, Seller will, at its expense, use all reasonable
commercial efforts to correct any such non-conformance promptly. Such correction
or substitution constitutes the Customer's sole and exclusive remedy for any
breach of the undertaking set out in clause 6.1.
 
Notwithstanding the foregoing, Seller:
(a) does not warrant that the Customer's use of the Services will be
uninterrupted or error-free; nor that the Services, Documentation and/or the
information obtained by the Customer through the Services will meet the
Customer's requirements;
 
Page 19 of 26
 
 



 
(b) is not responsible for any delays, delivery failures, or any other loss or
damage resulting from the transfer of data over communications networks and
facilities, including the Internet, and the Customer acknowledges that the
Services and Documentation may be subject to limitations, delays and other
problems inherent in the use of such communications facilities;
 
(c) In no circumstances shall Seller be liable to Customer for any loss, damage,
failure, delay, or injury in an amount greater than what Customer has paid to
Seller for Services within the preceding 12 months;
 
(d) shall not be responsible for providing any replacement parts for any devices
furnished under or contemplated to be used in accord with this Agreement,
pursuant to notification by Customer that a battery replacement is required, or
replace the device if the batteries cannot be replaced or recharged;
 
(e) shall use professional care in installing any Services or suggesting
locations or means of device installation, but, absent gross negligence, shall
not be responsible or liable to Customer for any damage caused in the course of
any installation, whether or not conducted by Seller personal, a third party, or
Customer;
 
(f) shall not be responsible for any power or communication failures reasonably
outside the control of Seller (e.g. general power failure or third-party
telecommunications failure);
 
(g) shall not be responsible for the loss of any perishable or retail products
intended to be purchased sold by Customer; and
 
(h) shall be responsible for promptly and professionally working with Customer
to remedy any failures or errors in the Services that render the Services
inaccurate or unusable by Customer.
 
3. This Agreement shall not prevent Seller from entering into similar agreements
with third parties, or from independently developing, using, selling or
licensing documentation, products and/or services which are similar to those
provided under this Agreement, including to competitors of Customer.
 
4. Seller warrants that it has and will maintain all necessary licenses,
consents, and permissions necessary for the performance of its obligations under
this Agreement.
 
CUSTOMER'S OBLIGATIONS
 
The Customer shall:
 
(a) provide Seller with:
(i)
all necessary cooperation in relation to this Agreement; and
 
(ii)
all necessary access to such information, facilities, resources, and / or
personnel as may be required by Seller; to install and / or render the Services;
 
(b)
comply with all applicable laws and regulations with respect to its activities
under this Agreement;
 
Page 20 of 26
 
 



 
(c)
carry out all other Customer responsibilities set out in this Agreement in a
timely and efficient manner. In the event of any delays in the Customer's
provision of such assistance as agreed by the parties, Seller may adjust any
agreed timetable or delivery schedule as reasonably necessary;
 
(d)
ensure that the Authorized Users use the Services and the Documentation in
accordance with the terms and conditions of this Agreement and the Customer
shall be responsible for any Authorized User’s breach of this Agreement;
 
(e)
obtain and shall maintain all necessary licenses, consents, and permissions
necessary for Seller, its contractors and agents to perform their obligations
under this Agreement, including without limitation the Services;
 
(f)
be solely responsible for damage caused to and replacement cost(s) of any
devices provided by Seller under this Agreement, presuming such damage is not
the result of normal wear and tear;
 
(g)
be solely responsible for notifying Seller of any failures of any devices
required for or used in conjunction with the Services;
 
(h)
be responsible for the shipping and handling costs of any devices that must be
sent to Seller;
 
(i)
be solely responsible for any property, product, or equipment loss or damage,
lost profits, or any other harm, injury, or damage, that may result from the use
of or reliance upon Seller’s services; and
 
(j)
allow Seller to feature Customer in its marketing, promotional, and / or
advertising materials.
 
(i)            
Customer may decline, in writing, to be featured in Seller marketing,
promotional, and / or advertising materials at any time, including the
commencement of this Agreement, or any time in the future.
 
 
 Governing Policies & Procedures
 
            
PROPRIETARY RIGHTS
 
 
1. The Customer acknowledges and agrees that Seller and/or its licensors own all
intellectual property rights in the Services, devices and / or software required
for the provision of such Services, and the Documentation. Except as expressly
stated in this Agreement, this Agreement does not grant the Customer any rights
to, or in, patents, copyrights, database rights, trade secrets, trade names,
trademarks (whether registered or unregistered), or any other rights or licences
with respect to the Services or the Documentation, whether or not any of the
foregoing was developed with collaboration and or resources of Customer;
 
2. Seller confirms that it has all the rights in relation to the Services and
the Documentation that are necessary to grant all the rights it purports to
grant under, and in accordance with, the terms of this Agreement.
 
Page 21 of 26
 

 
 
            
CONFIDENTIALITY
 
1.
Each party may be given access to Confidential Information by the other party in
order to perform its obligations under this Agreement. A party's Confidential
Information shall not be deemed to include information that:
 
(a)
is or becomes publicly known other than through any act or omission of the
receiving party;
 
(b)
was in the other party's lawful possession before the disclosure;
 
(c)
is lawfully disclosed to the receiving party by a third party without
restriction on disclosure;
 
(d)
is independently developed by the receiving party, which independent development
can be shown by written evidence; or
 
(e)
is required to be disclosed by law, by any court of competent jurisdiction or by
any regulatory or administrative body.
 
2.
Each party shall hold the other's Confidential Information in confidence and,
unless required by law, not make the other's Confidential Information available
to any third party, or use the other's Confidential Information for any purpose
other than the implementation of this Agreement.
 
3.
Each party shall take all reasonable steps to ensure that the other's
Confidential Information to which it has access is not disclosed or distributed
by its employees or agents in violation of the terms of this Agreement.
 
4.
Neither party shall be responsible for any loss, destruction, alteration or
disclosure of Confidential Information caused by any third party.
 
5.
The Customer acknowledges that details of the Services, and the results of any
performance tests of the Services, constitute Seller's Confidential Information
and trade secrets.
 
6.
Seller acknowledges that the Customer Data is the Confidential Information of
the Customer.
 
            
INDEMNITY
 
1.            
The Customer shall defend, indemnify and hold Seller, its officers, directors,
attorneys, accountants, agents, and employees harmless against any and all
claims, suits, proceedings, damages, judgments and expenses (including costs and
reasonable attorneys’ fees) or settlement thereof to on the Customer's use of
the Services and/or Documentation. The Customer shall pay resulting costs,
damages and legal fees finally awarded against Seller in such action that:
(a)
Seller promptly (within twenty (20) days of receipt of such action) notifies
Customer in writing of any such claim;
 
Page 22 of 26
 
 



 
(b)
The Customer has sole control of the defense, settlement and all settlement
negotiations related to such claim; and
 
(c)
Seller cooperates with Customer, at Customer’s expense, in defending or settling
such claim.
 
2.            
Seller shall defend, indemnify and hold Customer, its officers, directors,
agents and employees harmless against any and all claims, suits, proceedings,
damages, judgments and expenses (including reasonable attorneys’ fees) or
settlement thereof to the extent based on a third party claim that the Services
as furnished within the scope of this Agreement infringe any U.S. patent granted
as of the Effective Date, copyright, or trademark of such third party. Seller
shall pay resulting costs, damages and legal fees finally awarded against
Customer in such action that are attributable to such claim provided that:
(a)
Customer promptly (within twenty (20) days of receipt of such action) notifies
Seller in writing of any such claim;
 
(b)
Seller has sole control of the defense, settlement and all settlement
negotiations related to such claim; and
 
(c)
Customer cooperates with Seller, at Seller’s expense, in defending or settling
such claim.
 
3. In the defense or settlement of any claim, Seller may procure the right for
the Customer to continue using the Services, replace or modify the Services so
that they become non-infringing or, if such remedies are not reasonably
available, terminate this Agreement on 20 Business Days’ written notice to the
Customer without any additional liability or obligation to pay liquidated
damages or other additional costs to the Customer.
 
4. In no event shall Seller be liable to the Customer to the extent that the
alleged infringement is based on:
 
(a)
a modification of the Services or Documentation by anyone other than Seller; or
 
(b)
the Customer's use of the Services or Documentation in a manner contrary to the
instructions given to the Customer by Seller; or
 
(c)
use of other than the then-current, unaltered version of the Services or
Documentation, unless the infringing portion is also in the then-current,
unaltered version; or
 
(d)
the Customer's use of the Services or Documentation after Seller has notified
Customer that Seller believes such use may result in infringement.
 
5. This Agreement states the entire liability of Seller and the exclusive remedy
of Customer and Seller's (including Seller’s employees', agents' and
subcontractors’) entire obligations and liability, for infringement of any
patent, copyright, or trademark, whether under theory of warranty, indemnity or
otherwise.
 
 
Page 23 of 26
 
 



 
DISCLAIMER OF WARRANTIES
 
THE SERVICES AND DOCUMENTATION AND / OR DEVICES COVERED BY THIS AGREEMENT ARE
 
DELIVERED “AS IS” AND THE EXPRESS WARRANTIES SET FORTH IN THIS AGREEMENT ARE IN
LIEU OF ALL
 
OTHER WARRANTIES EXPRESS OR IMPLIED, INCLUDING, BUT NOT LIMITED TO, ANY
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, ACCURACY,
COMPLETENESS OF RESPONSES AND RESULTS, OF WORKMANLIKE EFFORT, OF LACK OF
VIRUSES, AND NON-INFRINGEMENT.
 
            
LIMITATION ON LIABILITY
 
TO THE FULLEST EXTENT ALLOWED BY LAW, BYOBITCOIN SHALL NOT BE LIABLE FOR
INDIRECT, SPECIAL,
 
INCIDENTAL, PUNITIVE OR CONSEQUENTIAL DAMAGES IN CONNECTION WITH THIS AGREEMENT,
 
INCLUDING, WITHOUT LIMITATION, LOSS OF PROFIT OR LOSS OF USE, EVEN IF ADVISED OF
THE
 
POSSIBILITY OF SUCH DAMAGES. THE LIABILITY OF BYOBITCOIN, REGARDLESS OF THE
BASIS OF THE
 
CLAIM, FOR ANY REASON AND UPON ANY CAUSE OF ACTION UNDER THIS AGREEMENT SHALL BE
LIMITED TO THE TOTAL AMOUNT CUSTOMER HAS ACTUALLY PAID TO BYOBITCOIN UNDER THIS
AGREEMENT IN THE PRECEDING 12 MONTHS.
IT IS UNDERSTOOD BY THE PARTIES THAT SOME STATES DO NOT ALLOW FOR THE LIMITATION
OR EXCLUSION OF LIABILITY FOR INCIDENTAL OR CONSEQUENTIAL DAMAGES, SO THE ABOVE
LIMITATION OR EXCLUSION MAY NOT APPLY TO THOSE SPECIFIC DAMAGES IF CONTRARY TO
STATE LAW.
 
            
TERM AND TERMINATION
 
1.
Unless otherwise terminated as provided in this clause 15, this Agreement shall
commence on the Effective Date and shall continue for the entire Subscription
Term as set forth in Exhibit B. Upon expiration of the initial Subscription Term
of three (3) months as described in Section 9, this Agreement shall become
terminable by Customer by notifying Seller, at least 30 days in advance of the
closure of the next Subscription Term, of Customer’s desire to terminate this
Agreement.
 
2.
Without prejudice to any other rights or remedies to which the parties may be
entitled, either party may terminate this Agreement without liability to the
other if the other party commits a material breach of any of the terms of this
Agreement and (if such a breach is remediable) fails to remedy that breach
within fifteen (15) days of that party being notified in writing of the breach.
 
3.
On termination of this Agreement for any reason:
 
(a)
all licenses granted under this agreement shall immediately terminate;
 
(b)
each party shall make no further use of any equipment, property, Documentation
and other items (and all copies of them) belonging to the other party;
 
(c)
Seller may destroy or otherwise dispose of any of the Customer Data in its
possession unless Seller receives, no later than ten (10) days after the
effective date of the termination of this
 
Page 24 of 26
 
 



 
Agreement, a written request for the delivery to the Customer of such data. The
Customer shall pay all reasonable expenses incurred by Seller in returning or
disposing of Customer Data; and
 
(d)
following termination of this Agreement, the provisions of the Agreement
regarding payment, termination, ownership, confidentiality, warranties,
indemnity, limitation of liability, and governing law shall survive and remain
in full force and effect.
 
            
FORCE MAJEURE
 
Seller shall have no liability to the Customer under this Agreement if it is
prevented from or delayed in performing its obligations under this Agreement, or
from carrying on its business, by acts, events, omissions or accidents beyond
its reasonable control, including, without limitation, strikes, lock-outs or
other industrial disputes (whether involving the workforce of Seller or any
other party), failure of a utility service or transport or telecommunications
network, act of God, war, riot, civil commotion, malicious damage, vandalism,
cosmic events, seismic events, flood or any weather phenomenon, stampede,
compliance with any law or governmental order, rule, regulation or direction,
accident, breakdown of plant or machinery, fire, flood, storm or default of
suppliers or subcontractors, provided that the Customer is notified of such an
event and its expected duration.
 
            
ENTIRE AGREEMENT
 
1.            
This Agreement and the attached Exhibits and prefatory statements constitute the
entire agreement between the Parties with respect to the subject matter of this
Agreement and supersede all prior and contemporaneous agreements or
communications. This
 
Agreement may be modified by Seller at its discretion; in
the event that this Agreement is modified, Customer will be notified and is
deemed to have accepted such modifications by continuing use of the Services. In
the event of a conflict between the terms and conditions of this Agreement and
the terms set forth in the attached schedules or exhibits, the terms and
conditions of this Agreement shall prevail. No waiver of any breach of any
provision of this Agreement shall constitute a waiver of any prior, concurrent
or subsequent breach of the same or any other provisions of this Agreement, and
no waiver shall be effective unless made in writing and signed by an authorized
representative of the waiving party. This Agreement may not be assigned by
Customer without Seller’s prior written consent. No waiver of any breach shall
be effective unless contained in a writing signed by both parties. This
Agreement may be executed in one or more counterparts, each of which shall be
deemed an original for all purposes, and together shall constitute one and the
same agreement. All notices given under this Agreement shall be sent to the
Parties at the respective addresses set forth on the signature page.
 
 
            
NO PARTNERSHIP OR AGENCY
 
Nothing in this agreement is intended to or shall operate to create a
partnership between the parties, or authorize either party to act as agent for
the other, and neither party shall have the authority to act in the name, or on
behalf, of or otherwise to bind the other in any way (including, but not limited
to, the making of any representation or warranty, the assumption of any
obligation or liability and the exercise of any right or power).
 
Page 25 of 26
 
 



 
            
GOVERNING LAW AND JURISDICTION
 
This Agreement shall be governed and construed in accordance with the laws
(excluding the conflicts of laws rules) of the State of Texas. The Customer
agrees to and irrevocably submits to the exclusive jurisdiction of any federal
or state court located within Travis County, Texas over any dispute arising out
of or relating to this Agreement, and the Parties irrevocably agree that all
claims in respect of such dispute or any suit, action proceeding related thereto
may be heard and determined in such courts. The Customer irrevocably waives,
fully permitted by applicable law, any objection which it may now, or hereafter,
have to the laying of venue of any such dispute brought in such court or any
defense of inconvenient forum for the maintenance of such dispute. The Customer
agrees that a judgment in any such dispute may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Notwithstanding the foregoing, the parties to this Agreement agree that any
controversy or claim arising out of or relating to this contract, or the breach
thereof, shall be settled by arbitration administered by the American
Arbitration Association under its Commercial Arbitration Rules, including the
Optional Rules for Emergency Measures of Protection. The number of arbitrators
shall be three (3). The place of arbitration shall be Austin, Texas. Texas law
shall apply. Judgment on the award rendered by the arbitrator(s) may be entered
in any court having jurisdiction thereof.
 
            
TAXES
 
Except as set forth in this Agreement, Customer shall make all payments of fees
to Supplier under this Agreement without deduction or withholding for any sales,
use, gross receipts, excise, value-added, business, consumption, services, goods
and services, income, personal property tax or other taxes (each individually
referred to as "Tax"), except to the extent that any such deduction or
withholding is required by applicable law or treaty. Each party shall be
responsible for taxes based on its own income, employment taxes of its own
employees and for taxes on any property it owns or leases. If any taxing
authority imposes a VAT, GST, sales, use, service, consumption, business or
similar Tax (excluding those based on Supplier's real, personal or intangible
property (whether owned or leased), corporate structure, franchise, continuing
business operations, income, gross receipts, capital stock, net worth or imposed
with respect to Supplier's engagement of employees or independent contractors),
upon the Services or deliverables, then Customer agrees either to pay that
amount if specified in a valid invoice or to supply exemption documentation.
 
            
GOVERNMENT
 
Equipment, product, and software and documentation related thereto accessed with
United States
 
Government funds or intended for use within or for any United States federal
agency are provided with RESTRICTED RIGHTS in accordance with Federal
Acquisition Regulation 52.227.19 or as set forth in the department or agency
regulations or rules of particular contract which provides Seller and its
suppliers equivalent or greater protection.
 
Page 26 of 26
 
 
